Citation Nr: 1826320	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-34 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	 J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 1978 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board has recharacterized the issue more broadly as one of entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran has an acquired psychiatric disability that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disability that started in active service.  

Service treatment records (STRs) from September 1983 to January 1984 show that the Veteran complained on multiple occasions of chest pains and headaches.  He once reported tingling all over his body and thought he was going to die.  Following one emergency visit, he was assessed to have had an acute panic attack.  

The evidence of record also contains statements from the Veteran's wife and sister who stated that, prior to his discharge from active service, the Veteran started to change personality-wise, becoming more introverted, nervous, and less decisive than they had known him to be.  The Veteran's ex-wife believed that the panic attacks contributed to his change.  The Board notes that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds the statements provided from the Veteran's relatives regarding the changes in his personality and demeanor to be credible.

The Veteran was afforded a VA examination in July 2010.  The VA examiner diagnosed alcohol dependence rule out diagnoses of anxiety disorder, depressive disorder, substance induced mood disorder, substance induced anxiety disorder, and undifferentiated somatoform disorder.  The examiner noted that an accurate diagnosis could not be determined without the Veteran being substance free for some time. 

The Board finds that the July 2010 VA examination is not adequate for adjudication purposes.  In this regard, the examiner declined to make an actual diagnosis.  In light of the medical evidence of record establishing multiple mental health diagnoses, the July 2010 VA examination cannot be used to support a denial of entitlement to service connection.   

Of record is a January 2012 report from the Veteran's private medical provider, Dr. K.C.  In that letter, Dr. K.C. noted that he had been treating the Veteran since October 2003.  He noted that the Veteran had diagnoses of depression, anxiety, and panic attacks.  Dr. K.C. opined that the Veteran's psychiatric diagnoses were directly related to his active service.  Dr. K.C. did not provide additional rationale for the conclusion reached.    

Also of record is a September 2016 VA Mental Disorders Disability Benefits Questionnaire that was completed by a private psychologist and an accompanying psychological assessment.  The private psychologist diagnosed generalized anxiety disorder and opined that it more likely than not began while the Veteran was in active service and has continued, uninterrupted since that time.  In this regard, the private psychologist noted that the Veteran's STRs and subsequent medical records were reviewed prior to forming the opinion.  Further, the examiner noted that the Veteran's symptoms of anxiety had been present since service, and were documented both in the medical evidence and in lay statements from members of the Veteran's family.  

The Board finds that the September 2016 private medical opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In sum, the Veteran was treated while in active service for symptoms of anxiety.  His relatives have competently and credibly reported that the Veteran continued to experience mental health symptoms following his separation from active service.  The Veteran has current diagnoses of psychiatric disabilities.  A private psychologist has opined that the Veteran's current psychiatric disability began in service and has continued, uninterrupted since that time.  Therefore, the Board finds that the preponderance of the evidence for and against the claim is at least in equipoise and as such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a psychiatric disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


